Cuyahoga App. No. 79176. On review of order certifying a conflict. The court determines that a conflict exists; the parties are to brief the issue stated in the court of appeals’ Journal Entry filed October 12, 2001:
“Motion by appellant to certify a conflict to Ohio Supreme Court is granted. This court’s decision in Hillyer v. State Farm Fire & Casualty Company (Aug. 2, 2001), Cuyahoga App. No. 79176, unreported, is in conflict with the case Wodrich v. Farmers Insurance of Columbus (May 21, 1999), Greene App. No. 98CA103, unreported [1999 WL 317448], In Hillyer, this court declined to follow the reasoning of Wodrich, which is in conflict with our holding in Hillyer. We hereby certify the following issue to the Ohio Supreme Court pursuant to Article TV, Section 3(B)(4) of the Ohio Constitution and App.R. 25: Whether a clause in a homeowner’s policy providing auto coverage only for a resident employee injured in the scope of employment qualifies a family member for uninsured/underinsured motorist coverage through the homeowner’s policy.”
F.E. Sweeney and Lundberg Stratton, JJ., dissent.
Sua sponte, cause consolidated with 01-1474, Hillyer v. State Farm Fire & Cas. Co., Cuyahoga App. No. 79176, and cause to be argued on same date as 01-1786, Lemm v. The Hartford, Franklin App. No. 01AP-251.
F.E. Sweeney and Lundberg Stratton, JJ., dissent.